UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SIMON ZAROUR and LORI ZAROUR,                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     15 Civ. 2663 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
CHUBB & SON INC. and PACIFIC INDEMNITY :
COMPANY,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        In light of the statement provided by Plaintiff Simon Zarour himself, Plaintiffs’ request for

an extension, Dkt. 62, is granted. The reopened appraisal shall be completed by August 24, 2021.

The Court will not extend this deadline further. If the reopened appraisal is not completed by

August 24, 2021, the Court will dismiss this case for failure to prosecute.

        Within one week of the filing of this order, Plaintiff’s counsel and Defendant’s counsel are

ordered to meet and confer in order to develop a strategy for complying with Judge Rakoff’s order

dated February 21, 2017. See Dkt. 49 at 5-6 (“[T]he Court . . . orders the appraisal panel to reopen

the appraisal to determine if, and to what extent, [P]laintiffs have suffered losses under the Policy

due to mold damage.”). Plaintiff’s counsel and Defendant’s counsel shall meet and confer as

needed after that in order to complete the reopened appraisal. Failure to complete the reopened

appraisal by August 24, 2021 will result in the Court dismissing this case for failure to prosecute.

        SO ORDERED.

Dated: May 27, 2021                                        __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
